 

Case 3:21-cv-00380-BJD-JBT Document 4 -Fited-64/09/24—Paget+et+ Paget +

Filing # 118402881 E-Filed 12/17/2020 03:15:44 PM

IN THE CIRCUIT COURT, FOURTH
JUDICIAL CIRCUIT, IN AND FOR

DUVAL COUNTY, FLORIDA
DOYLE DEWAYNE SIMS, JR., ——
Plaintiff, CASENO.: ROZO-CA-O6OTO ¢4
v. DIVISION: Py
CORAM SPECIALTY INFUSION

SERVICES, LLC,

Defendant.

 

p ° os P

COMPLAINT AND DEMAND FOR JURY TRIAL

 

Plaintiff, Doyle Dewayne Sims, Jr., sues Defendant, Coram Specialty Infusion

Services, LLC, and alleges: .

1. This is a suit for damages and injunctive relief under the Florida Civil Rights

act of 1992, Fla. Stat. 760 er. seq. and the Age Discrimination in Employment Act of 1967,

as amended, 29 U.S.C. § 621 ef. seq. brought to remedy unlawful discrimination based on

age.

JURISDICTION

2. This is an action for damages in excess of $30,000.00, exclusive of

prejudgment interest, costs, reasonable attomey fees and injunctive relief.

PARTIES

3. Plaintiff, Doyle Dewayne Sims, Jr., is a citizen of the United States and was

employed with Defendant in Jacksonville, Florida.

4. Defendant, Coram Specialty Infusion Services, LLC, is a foreign limited

liability company doing business in Duval County, Florida, and was Plaintiff's employer.

 

 
 

Case 3:21-cv-00380-BJD-JBT Document4 Filed-04/09/24—Page2-ef 7 Pagelbh-4+—____-——-

CONDITIONS PRECEDENT

5. Plaintiff filed a charge of discrimination, with the Equal Employment
Opportunity Commission (EEOC) in a deferral state within 300 days of the challenged
unlawful employment practice. The EEOC issued a Notice of Right to Sue and Plaintiff filed
this Complaint within 90 days of the receipt.

6. Plaintiff complied with all conditions precedent to the filing of this claim
required by the Florida Civil Rights Act of 1992, §760.11 Florida Statutes. A timely charge
of discrimination was filed with the Florida Commission on Human Relations within 365
days of the discriminatory acts, This action was commenced within four years of the

discriminatory acts complained of by Plaintiff.

STATEMENT OF THE FACTS

7. Plaintiff began employment with Defendant on or about May 15, 2017 until
his unlawful termination and/or constructive termination on May 31, 2019. At the time of
Defendant’s termination and/or constructive termination of Plaintiff's employment, he. was
sixty-four (64) years old.

8, Plaintiff was employed as a Per Diem Clinical Pharmacist when Defendant
terminated his employment. There were no complaints about the quality of Plaintiff's work
during his tenure as a Per Diem Clinical Pharmacist.

9. On or about March 2019, Defendant’s Pharmacy Manager Melissa Rippetoe
and Defendant’s Branch Manager Michelle MacDonald requested Plaintiff's plans for
retirement even though he had no present intent to leave. Nor did Plaintiff express such

intent to anyone They informed Plaintiff that they were looking for a full-time Production

 

 
 

Case 3:21-cv-00380-BJD-JBT Document 4 Filed 04/09/24Page-3-ef # Pagelb 48—____—

Pharmacist that could provide a long-term commitment and therefore Plaintiff was not
qualified for the position. Defendant told Plaintiff that he would still be needed to help train
the new Production Pharmacist, assist in production and continue with his other clinical areas
of responsibility.

10. On March 21, 2019, after the full-time Production Pharmacist was hired,
Defendant informed Plaintiff that it decided to eliminate his Per Diem Clinical Pharmacist
position based on the number of pharmacists on staff and that per diems were no longer being
utilized by Defendant. This was false and pretextual.

11. On March 22, 2019, Defendant requested that Plaintiff resign effective May

~ 31, 2019, so that he could train the new production pharmacist and help distribute his
“clinical” duties with specialty drugs among the clinical pharmacists.

12. As a result, on March 25, 2019, Plaintiff provided the requested letter of .
resignation effective May 31, 2019. The letter of resignation stated that Plaintiff was open to
continue as a Per Diem Pharmacist.

13. ‘On April 3, 2019, Defendant posted a position for a Per Diem Clinical
Pharmacist position. On April 4, 2019, Plaintiff asked Defendant if he could be considered
for this reposted position. Defendant stated that they needed a pharmacist with more clinical
experience than Plaintiff.

14. Defendant treated younger individuals more favorably than Plaintiff

15, This was false and pretextual. Defendant hired a younger pharmacist with

less clinical experience than Plaintiff. .

 

 
 

Case 3:21-cv-00380-BJD-JBT Document4 Filed 04/09/21 Page-4 of 7 PagelID 49 _____

t

COUNTI
UNLAWFUL AGE DISCRIMINATION IN VIOLATION
OF THE FLORIDA CIVIL RIGHTS ACT OF 1992,
FLA. STAT. 760 ET. SEQ.

16. Plaintiff hereby restates and realleges each and every factual allegation
contained in paragraph | through 15,

17. ‘Plaintiff's age was a motivating factor in Defendant’s decision to terminate
and/or constructively terminate Plaintiff's employment and/or Defendant’s failure to hire,
transfer, and/or allow Plaintiff to continue working for Defendant. Moreover, Defendant
would not have terminated and/or constructively terminated Plaintiff but for his age.
Defendant’s conduct violated the Florida Civil Rights Act.

18. The reason articulated by Defendant for Plaintiffs termination and/or
constructive termination is a pretext for unlawful discrimination based on age. Moreover,

Defendant treated Plaintiff less favorably than similarly situated, younger individuals.

Defendant further replaced Plaintiff with a younger employee.

19. The age discrimination described above was done intentionally, willfully,
maliciously, and with a reckless disregard for Plaintiff's rights under state law.

20. As a direct and proximate result of said discrimination, Plaintiff has suffered
and continues to suffer loss of employment, loss of income, loss of other employment
benefits and has suffered and continues to suffer mental anguish, distress, humiliation, great
expense, and loss of enjoyment of life.

21. As aresult of Defendant’s discrimination against Plaintiff, Plaintiff has hired

an attorney to represent him in this matter and has incurred and will continue to incur

attorneys’ fees and costs.

 

 
Case 3:21-cv-00380-BJD-JBT Document4 Filed 04/09/21 Page 5 of 7 PagelD 50

‘WHEREFORE, Plaintiff demands a trial by jury and relief in the form of economic
damages, backpay and frontpay, compensatory and emotional distress damages, injunctive
relief, prejudgment interest, reimbursement for attorneys’ fees and costs, and punitive
damages and any other such relief that the Court deems just and appropriate under the
circumstances.

COUNT 0
UNLAWFUL AGE DISCRIMINATION IN VIOLATION
OF THE AGE DISCRIMINATION AND EMPLOYMENT
ACT OF 1967, AS AMENDED, 29 U.S.C. §621 ET. SEQ.
22. Plaintiff hereby restates and realleges each and eyery factual allegation
contained in paragraph 1 through 15.

23; ~—~Plaintiff's age was a motivating factor in Defendant’s decision to terminate
and/or constructively terminate Plaintiff's employment and/or Defendant’s failure to hire,
transfer, and/or allow Plaintiff to continue working for Defendant. Moreover, Defendant
would not have terminated and/or constructively terminated Plaintiff but for his age.
Defendant’s conduct violates the Age Discrimination and Employment Act.

24. The reason articulated by Defendant for the Plaintiff's termination and/or
constructive termination is a pretext for unlawful discrimination based on age. Moreover,
Defendant treated Plaintiff less favorably than similarly situated, younger individuals.
Defendant further replaced Plaintiff with a younger employee.

25. The age discrimination described above was done intentionally, willfully,
maliciously, and with a reckless disregard for Plaintiff s rights under federal law.

26. Asa direct and proximate result of said discrimination, Plaintiff has suffered

and continues to suffer loss of employment, loss of income, loss of other employment
 

Case 3:21-cv-00380-BJD-JBT Document 4 Filed-04/09/24—Page-6-of + Pagelb 54—______

benefits and has suffered and continues to suffer mental anguish, distress, humiliation, great
expense; and loss of enjoyment of life.

27. Asaresult of Defendant’s discrimination against Plaintiff, Plaintiff has hired
an attorney to represent him in this matter and has incurred and will continue to incur

attorneys’ fees and costs.

WHEREFORE, Plaintiff demands a trial by jury and relief in the form of economic
damages, backpay and frontpay, liquidated damages, injunctive relief, prejudgment interest,
reimbursement for attorneys’ fees and costs, and any other such relief that the Court deems

just and appropriate under the circumstances.

 

 
 

Case 3:21-cv-00380-BJD-JBT Document 4 Filed-64/09/21—Page-?7-6f7 Pagelb 52

DEMAND FOR JORY TRIAL

Plaintiff hereby demands a trial by jury on all issues so triable.
Respectfully submitted,

MAGID & WILLIAMS, P.A.
3100 University Boulevard South
Suite 115

Jacksonville, Florida 32216

(904) 725-616] (telephone)

  

»

 

Florida Bar No. 0717101
len@magidwilliams.com
P. Daniel Williams

Florida Bar No. 0036625

dan@magidwilliams.com
Attorneys for Plaintiff

Leonard S, Magid V

 

 
